Exhibit 10.1

SECOND AMENDMENT

TO THE

ENTRAVISION COMMUNICATIONS CORPORATION

2004 EQUITY INCENTIVE PLAN

This Second Amendment to the Entravision Communications Corporation 2004 Equity
Incentive Plan (“Amendment”) is made effective as of July 13, 2006 by
Entravision Communications Corporation, a Delaware corporation (the “Company”).
All capitalized terms not defined in this Amendment shall be defined as set
forth in the Plan.

WHEREAS, the Company maintains the Entravision Communications Corporation 2004
Equity Incentive Plan (the “Plan”);

WHEREAS, the Plan currently provides for automatic grants of options to
non-employee directors and a minimum three-year vesting period for restricted
stock and restricted stock units; and

WHEREAS, the Company desires to amend the Plan to eliminate the automatic option
grants for directors and to eliminate the three-year minimum vesting period for
restricted stock and restricted stock units.

 

1. NOW THEREFORE BE IT RESOLVED, that effective as of July 13, 2006, the Plan is
hereby amended as follows:

 

  (a) The provisions of Section 7(b), which provides for the automatic grant of
options to non-employee directors, shall no longer apply. Any options granted
pursuant to such section prior to the date hereof shall remain outstanding and
shall remain subject to the terms of the Plan, including Section 7(b).

 

  (b) Section 10(b), relating to the vesting requirements for restricted stock
and restricted stock units, shall read in its entirety as follows:

“The period of time over which the restrictions imposed on Restricted Stock will
lapse and the vesting of Restricted Stock Units will occur, and whether, as a
condition for the Participant to realize all or a portion of the benefit
provided under the Award, one or more Performance Goals must be achieved during
such period as the Committee specifies.”

 

2. All Other Provisions of the Plan Remain the Same. Except as expressly
provided in this Amendment, all other terms, conditions and obligations
contained in the Plan shall remain unchanged and in full force and effect as
provided for in the Plan.

[remainder of page intentionally left blank]

 



--------------------------------------------------------------------------------

To record the adoption of this Amendment by the Compensation Committee of the
Board of Directors of the Company effective July 13, 2006, the Company has
caused its authorized officer to execute the same.

 

ENTRAVISION COMMUNICATIONS CORPORATION

By:   /S/    WALTER F. ULLOA        

Name:

  Walter F. Ulloa

Title:

  Chairman and Chief Executive Officer

[Signature Page to Second Amendment to the Entravision Communications
Corporation 2004 Equity Incentive Plan]

 

-2-